Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the application filed on 5/4/2022 with a priority date of 12/28/2018.
Claims 1-20 are currently pending and have been examined.
Applicant’s amendments to claims have been entered.
The claims are rejected under 35 USC 103 using a new combination of references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. 2015/0100437; Hereafter: Guo) in view of O’Brien et al. (U.S. 2020/0320561; Hereafter: O’Brien) with an effective filing date of Mar. 2, 2012 in view of Bolan et al. (U.S. 2014/0136321; Hereafter: Bolan).
As per Claim 1:  Guo in view of O’Brien and Bolan discloses the following limitations; 
1. (Currently Amended) A method, comprising: 
Guo discloses identifying a plurality of email messages stored in a mailbox of a first email account of a first user; See, “Server(s) 102 includes one or more servers. At least one of the servers of server(s) 102 includes mail server 110, which is configured to manage mail accounts for users. For instance, as shown in FIG. 1, mail server 110 may receive emails 132, which may include any type of emails, including emails including commercial offers. Emails 132 may have any form, including Internet email message format (e.g., RFC 5322). Each email may include a header and a body, and may contain plain text, HTML (hypertext markup language), or other form of content. Mail server 110 may store emails 132 in accounts for users, and may enable the users to access the stored emails to read them. Mail server 110 may be operated by an email provider, such as Yahoo! Inc. of Sunnyvale, Calif., Google, Inc. of Mountain View, Calif., etc., or by other applicable entity. A user at a computing device, such as computing device 104, may have their email stored and served by mail server 110. The user may access a user interface at computing device 104, such as user interface 124, to access their email at mail server 110. For instance, user interface 124 may be a user interface that is accessible in a web browser or other application at computing device 104 for an email application or tool hosted by mail server 110 such as Yahoo!.RTM. Mail, Google Gmail.TM., etc.” [0051].
Guo discloses evaluating the plurality of email messages to identify a plurality of coupons in the mailbox; See, “Flowchart 200 begins with step 202. In step 202, a second plurality of emails is determined from a first plurality of emails directed to a user, the second plurality of emails containing commercial offers for the user. In an embodiment, deal manager 112 may be configured to determine emails that contain commercial offers for a user from emails that are received for the user from a variety of sources at mail server 110. For instance, deal manager 112 may analyze each email directed to the user that is received at mail server 110 for commercial offer content to determine whether the email contains a commercial offer. Deal manager 112 may use any suitable criteria to determine whether a received email contains a commercial offer.” [0054].
Guo discloses analyzing the plurality of coupons to determine one or more coupon features associated with the plurality of coupons; See, “For example, in an embodiment, deal manager 112 may store a list of email sender addresses, domain names, and/or other criteria that correspond to email senders that are entities known for emailing commercial offers. If an email is received from an address, domain name, etc., in the list, this may indicate that the email is likely to contain a commercial offer. Examples of such sender email addresses/domain names includes groupon.com (for Groupon, Inc.), livingsocial.com (for LivingSocial Inc.), google.com (for Google Offers.TM.), etc. Additionally and/or alternatively, deal manager 112 may parse the subject line and/or body of the email for predetermined terms/words/characters that indicate that the email is likely to contain a commercial offer, such as the words "deal", "daily deal", "offer", "% off", "Groupon," "LivingSocial", etc. The presence of each term, word, or set of characters in an email indicates a corresponding likelihood of whether the email contains a commercial offer. The likelihoods for various words, terms, etc., which may be stored as pre-determined values, may be summed or otherwise accumulated by deal manager 112 for a particular email to determine an overall likelihood of whether the email contains a commercial offer. The overall likelihood determined for the email may be compared to a predetermined threshold value, or otherwise used, to determine whether the email contains a commercial offer. In other embodiments, deal manager 112 may use other techniques to determine whether a received email contains a commercial offer.” [0055].
Guo discloses analyzing user data associated with the first user and activity data associated with the first user to determine one or more user features associated with the first user; See, “Furthermore, in an embodiment, deal summary page generator 802 may access deal ranker 320 to rank commercial offers displayed in deal summary sections in deal summary page 1000. Such ranking may be used to determine commercial offers that are more relevant (higher ranked) to the user to display more prominently in deal summary page 1000 (e.g., displayed at the top of deal summary page 1000, etc.), while less relevant (lower ranked) commercial offers may be displayed less prominently (e.g., displayed at the bottom of deal summary page 1000, etc.). Commercial offers may be ranked on various factors, including an inferred deal quality, business logic, predefined user preferences, user location, etc., using various techniques to balance user experience and monetization capability, as would be known to persons skilled in the relevant art(s).” [0082]. See, “Furthermore, in an embodiment, deal summary page generator 802 may access deal ranker 320 to rank commercial offers displayed in deal summary sections in deal summary page 1000. Such ranking may be used to determine commercial offers that are more relevant (higher ranked) to the user to display more prominently in deal summary page 1000 (e.g., displayed at the top of deal summary page 1000, etc.), while less relevant (lower ranked) commercial offers may be displayed less prominently (e.g., displayed at the bottom of deal summary page 1000, etc.). Commercial offers may be ranked on various factors, including an inferred deal quality, business logic, predefined user preferences, user location, etc., using various techniques to balance user experience and monetization capability, as would be known to persons skilled in the relevant art(s). Furthermore, deal ranker 320 may be configured to find and rank additional commercial offers received at deal source interface 320, such as partner feed 330, as recommendations for the user. These recommendations may be generated at a user level or category level, and may be positioned before or in deal newsletter 128. Alternatively, these recommendations maybe be generated according the deal received by the user, and placed or showed along with an original deal offer. The matching and/or ranking may be performed according to a similarity to the original deal, such as by matching one or more of location, title, or category. In another embodiment, the matching and/or ranking can be performed according to user's profile, matching profile attributes such as location, past history of interacting with deals (e.g., such as clicking on deals, buying services/items of deals, etc.).” [0103].
Guo does not disclose tuning a predictive model for the first email account based upon the one or more coupon features and the one or more user features; Examiner’s note: Guo discloses a deal ranker that ranks the relevance of coupon emails based on coupon features and user features. See, [0082, 0103].
However, O’Brien discloses a model that scores consumer deals, including coupon based coupon features and user feature, which is uses the scores to rank the deals. See, “The scoring model 1510 is configured to predict the likelihood that a user will accept a deal that is offered to the user. The indication of acceptance of the deal, according to the scoring model 1510, may take one of several forms, such as the conversion rate (the rate by which a user accepts a deal that is offered or the number of purchases of the deal divided by the number of times the deal is offered to users) or another type of relevance score. The scoring model 1510 may be organized into different categories of users correlated with different categories (and subcategories) of deal types. For example, the scoring model 1510 may aggregate the historical data from previously-run deals and/or historical data from the deal under consideration, organizing features of users (such as gender and distance from a deal) with the conversion rates for categories/subcategories of deals. In particular, the scoring model 1510 may be segmented by users (such as males 0-2 miles from the deal, males 2-4 miles from the deal, etc.) and segmented by deals in different categories/subcategories (such as the category of restaurants, and the subcategories of Italian restaurants, Greek restaurants, etc.). The scoring model 1510 aggregates the data from the previous deals in order to generate the conversion rates for the users in the different categories (such as the conversion rate for users that are males 2-4 miles from a Greek restaurant deal in Chicago). The examples of the categories of users and the categories/subcategories of deals are merely for illustration purposes only. Other categories are contemplated. For example, the categories of users may be subdivided into gender, distance, and age. As another example, the scoring model 1510 may be subdivided based on price of the deal. The results of the scoring model 1510 may be input to the ranking model 1520, which may generate a ranked list of deals according to the results.” [0050]. See, “Examples of user features include, but are not limited to: location; gender; age; tenure; email domain; purchase history; email interaction; and mobile locations.” [0042]. See also, [0068, 0079, 0090, 0091] for the model using email activity in making predictions about receptiveness. 
Guo does not disclose generating a set of scores for the plurality of coupons based upon the predictive model, wherein the set of scores comprises a score for each coupon of the plurality of coupons, wherein each score of the set of scores is indicative of at least one of Examiner’s note: Examiner’s note: Guo discloses generating a ranking for a coupon where more relevant coupons are displayed prominently display and less relevant coupons are displayed less prominently. 
However, O’Brien discloses scoring deals based context information, such as the real-time location of a mobile device See, “In adjusting the initial scores, the subsequent scores, the initial ranking and/or the subsequent ranking(s), the deal analytical engine 1100 may analyze user data and/or deal data. For example, the deal analytical engine 1100 may analyze user data during one scoring or one ranking of the multiple deals and analyze user data (or a different type of user data) during a subsequent scoring or a subsequent ranking.” [0037]. 
Guo in view of O’Brien discloses a relevance of a corresponding coupon to the first user in view of a condition of the first user or Examiner’s note: Examiner respectfully asserts that the ranking is a score. Further, this limitation is in the alternative, which means the limitation is met if the reference disclose either of the claimed elements. Guo discloses that the ranking is indicative of relevance and Guo discloses that the ranking is based (inferred deal quality, business logic, user preferences and/or other technique).  See,  “Commercial offers may be ranked on various factors, including an inferred deal quality, business logic, predefined user preferences, user location, etc., using various techniques to balance user experience and monetization capability, as would be known to persons skilled in the relevant art(s)”. [0103].
Further, O’Brien is also cited to explicitly disclose that a score used in ranking is indicative of relevance. See, “The scoring model 1510 is configured to predict the likelihood that a user will accept a deal that is offered to the user. The indication of acceptance of the deal, according to the scoring model 1510, may take one of several forms, such as the conversion rate (the rate by which a user accepts a deal that is offered or the number of purchases of the deal divided by the number of times the deal is offered to users) or another type of relevance score.” [0050]. See, [0038, 0051, 0088] for re-scoring.
Guo in view of O’Brien discloses a probability of the first user interacting with the corresponding coupon in view of the condition of the first user; Examiner’s note: Examiner respectfully asserts that the ranking is a score. Further, this limitation is in the alternative, which means the limitation is met if the reference disclose either of the claimed elements. Guo discloses that the ranking is based on past interactions with deals. See, “In another embodiment, the matching and/or ranking can be performed according to user's profile, matching profile attributes such as location, past history of interacting with deals (e.g., such as clicking on deals, buying services/items of deals, etc.).” [0103].
Further, O’Brien is also cited to explicitly disclose that a score used in ranking is indicated is based on probability of interacting with the coupon. See, “As still another example, the deal analytical engine 1100 may analyze user data that does not include any aspect of user interest in order to generate scores for the multiple deals or one ranking of the multiple deals, and may analyze user interest (such a user's open rate of previous e-mails and/or a user's click rate of links) in order to generate subsequent scoring or a subsequent ranking.” [0039]. See, “The determination of the indication of reception to receiving deals may be based on: click activity of the particular user to a received e-mail; e-mail impressions; and whether the user is likely to unsubscribe to e-mails.” [0090]. See, “Based on the indication of reception to receiving deals, the first threshold may be modified. For example, if the indication is that the particular user is less receptive to receiving deals, the threshold may be increased so that an e-mail is sent to the particular user only if the deals have a higher likelihood of acceptance. Conversely, if the indication is that the particular user is more receptive to receiving deals, the threshold may be decreased so that an e-mail is sent even if the deals have a lower likelihood of acceptance.” [0091]. See also [0050,0072-0074, 0090-0092] for likelihood of acceptance. See also [0074, 0075] for the odds of buying the deal.
Guo does not disclose updating the set of scores for the plurality of coupons to generate an updated set of scores based upon the condition of the first user changing to a second condition, wherein each score of the updated set of scores is indicative of at least one of a relevance of a corresponding coupon to the first user in view of the second condition of the first user or a probability of the first user interacting with the corresponding coupon in view of the second condition of the first user; and Examiner’s note: A set forth above Guo and O’Brien disclose at least one of a relevance or a probability corresponding to the coupon and Guo also discloses user preferences and location used for ranking but Guo does not explicitly recite what happens when one something changes, such as location.
However, O’Brien discloses adjusting or re-scoring deals based context information, such as the real-time location of a mobile device. See, “In adjusting the initial scores, the subsequent scores, the initial ranking and/or the subsequent ranking(s), the deal analytical engine 1100 may analyze user data and/or deal data. For example, the deal analytical engine 1100 may analyze user data during one scoring or one ranking of the multiple deals and analyze user data (or a different type of user data) during a subsequent scoring or a subsequent ranking.” [0037]. See, “As discussed above, alternatively or in addition, one, some or all of the scores of the multiple deals may be iteratively modified based on a same type of data, such as based on geographic data. So that, the initial scores for the deals may be adjusted or modified by using business rules that analyze geographic data, using deal target locations, or using one or more additional distance algorithms to alter the scores for the multiple deals, as discussed above.” [0065]. See, [0061-0067, 0077, 0083] for adjusting the scores using the same type of data, which in this example is location. See,  [0089] showing the best deal available at the time and [0082] for a bias toward newer deals. See, [0033, 0034, 0088] for mobile context, as well as occasions.
Guo discloses generating a first representation of a first coupon, identified in a first email message in the mailbox, based upon a first graphic of the first email message, first text of the first email message and a first link of the first email message; generating a second representation of a second coupon, identified in a second email message in the mailbox, based upon a second graphic of the second email message, second text of the second email message and a second link of the second email message; See “Deal newsletter generator 114 may generate deal newsletter 128 to show commercial offers from the received deal emails, as well as commercial offers received from one or more other sources (e.g., partner feeds, retrieved by a web crawler, etc.), in a common structure (e.g., using similarly arranged text, one or more similarly sized images, etc.).” [0060]. At [0106] Guo discloses recommended offers, including a first offer 1008 and a second offer 1010 constructed for coupon emails in the user’s inbox. At [0108] Guo discloses that a user can interact with the deal summary section and navigate to the corresponding merchant’s website. See Figures 10-13 that show offers.
Guo discloses controlling a graphical user interface of a first client device, based upon the updated set of scores of the plurality of coupons, to display at least one of a web-page or a page of a mobile device application comprising See, “The deal summary page generator generates a deal summary page of the deal newsletter that includes a plurality of deal summary sections. Each deal summary section includes commercial offer information extracted from a corresponding email of the set of emails.” [0013]. See,  [0093-0128] for different examples of the deal pages. 
Guo does not disclose (i) an article portion comprising content linking to a plurality of articles and Examiner’s note: Guo discloses displaying offers in a portion of an interface along with additional portions that display other information. The other portion include a deal folder navigator, map interface and a search interface. See, [0121, 0131] and Figure 11-13. Guo does not disclose content linking to a plurality of articles.
However, Bolen discloses providing a portion of an interface that displays links to articles (i.e. search page results), and coupons extract from emails. See, “The search server 248 may be operably coupled to search server storage 252 that may store an index 254 of crawled web pages that may be searched using keywords of the search query to find web pages that may be provided in the search results. The search server storage 252 may also store search result web pages 256 that provide a list of search results with addresses of web pages such as Uniform Resource Locators (URLs).” [0047]. See, [0046] for displaying a list of advertisements with search results. See, abstract for extracting information and generating offers (i.e. advertisements). See. [0065-0069] for more detail on extracting and generating offer from emails and other communications.
Guo discloses (ii) a mailbox portion comprising representations of coupons identified in the mailbox comprising the first representation of the first coupon identified in the first email message and the second representation of the second coupon identified in the second email message. Examiner’s note: Guo discloses displaying offers in a portion of an interface along with additional portions that display other information. The other portion include a deal folder navigator, map interface and a search interface. See, [0121, 0131] and Figure 11-13. See, [0062-0069] for deal folders. See, [0084-0092] for deal newsletters. In the prior limitation Bolen is cited to disclose displaying similar offers along with a links to articles (i.e. search results). The combination of Guo and Bolen is simply substituting the search results for the deal folder navigator, map interface and/or a search interface to obtain predictable results.
Therefore, from the teaching of O’Brien, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the ranking of coupon emails, as disclosed by Guo, to be based on a model the scores coupons and uses the scores to rank coupons and update the scores based on user context, as taught by O’Brien, for the purpose of determining which promotions or deals to offer to the consumer for a product or a service.[0003].
Therefore, from the teaching of Bolen it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the portion of the interface used to display additional types of information, as disclosed by Guo and O’Brien, to display content linking to articles, as taught by Bolen, for the purpose of providing marketers the ability to perform effective direct marketing using email marketing to support sales through other advertising channels.[0012].

As per Claim 2:  Guo in view of O’Brien and Bolan discloses the following limitations; 
O’Brien discloses 2. (Original) The method of claim 1, comprising: ranking the plurality of coupons based upon the set of scores; and selecting a target set of coupons, from amongst the plurality of coupons, associated with ranks exceeding a rank threshold, wherein the controlling the graphical user interface of the first client device to display the one or more coupons comprises displaying the target set of coupons. Examiner’s note: Guo disclose a deal ranking deals based on deal attributes and user attributes to display more or less prominently and a threshold value to determine whether the email contains a commercial offer. See, [0055, 0103]. O’Brien is cited to disclose ranking based on scores and threshold for selecting deals to display. See, [0057, 0090-0092] for thresholds and See, [0036-0040, 0049-0053] for scoring/ranking.




As per Claim 4:  Guo in view of O’Brien and Bolan discloses the following limitations; 
Guo discloses 4. (Original) The method of claim 1, wherein: the first representation comprises a first indication of a first expiration time of the first coupon and the second representation comprises a second indication of a second expiration time of the second coupon. See, “As indicated in deal summary section 1008, each deal summary section includes the display of the following fields/attributes: a title 1016, a location 1020, an expire date 1022, a from 1024, a discount 1026, and a price 1028, which are extracted by deal summary page generator 802 (FIG. 8) from the corresponding deal email or additional deal database 304. Furthermore, each deal summary section displays an image 1018. Example values for each field/attribute are shown in deal summary section 1010 for a commercial offer of yoga classes. Title 1016 indicates a title to be displayed for the deal summary section that is representative of the corresponding commercial offer (e.g., "20 Hot Yoga Classes"). Image 1018 is a representative image that is displayed for the commercial offer (e.g., a yoga image). Location 1020 indicates a location in which the commercial offer may be used (e.g., "San Francisco"). Expire date 1022 indicates an expiration date for the commercial offer (e.g., "2011-10-04"). From 1024 indicates a merchant that is providing the commercial offer (e.g., "Zozi"). Discount 1026 indicates an amount of the discount that is being provided by the commercial offer (e.g., "90%"). Price 1028 indicates the price of the offered product and/or service (e.g., "25 USD").” [0099].

As per Claim 5:  Guo in view of O’Brien and Bolan discloses the following limitations; 
5. (Original) The method of claim 1, comprising: 	
Guo discloses generating a first portion of a first page of a mobile device application based upon the one or more coupons; and transmitting the first portion of the first page of the mobile device application to an instance of the mobile device application loaded on the first client device of the first user, wherein the first client device is a mobile device and the controlling the graphical user interface of the first client device to display the one or more coupons comprises displaying the one or more coupons in the first page of the mobile device application. See, “In other embodiments, user interface 502 may be provided by another type of application (e.g., a desktop application, a mobile "app", etc.), or may be provided in another manner.” [0069]. See, “In step 606, the deal newsletter is transmitted to the computing device for display to the user. As shown in FIG. 1, server(s) 102 may transmit deal newsletter 128 to user device 104 through network 106. As shown in FIG. 3, deal newsletter 128 may be optionally transmitted by deal newsletter generator 114 (in back end server(s) 316) through front end server(s) 314. Deal newsletter 128 may be displayed to the user in user interface 124 (FIG. 1) in any manner. For instance, deal newsletter 128 may be displayed by a web browser or another type of application. User interface 124 may enable the user to page and/or scroll through deal newsletter 128 to view and/or interact with the commercial offers and other information displayed therein in any suitable manner.” [0089]. See, “Deal folder navigator 1202 is configured to enable a user to concisely view the deal emails contained in the user's deal folder. For instance, as shown in FIG. 12, deal folder navigator 1202 may include a plurality of deal summary snapshots 1212, 1214, and 1216 (and further deal summary snapshots), which correspond to three deal emails in a deal folder. Each deal summary snapshot includes an image (cropped/resized) from the corresponding commercial offer, and/or text from the corresponding commercial offer that summarizes the corresponding commercial offer. Any number of deal summary snapshots may be displayed in deal folder navigator 1202 at any time. Deal folder navigator 1202 may optionally include a slider/scroll bar or other user interface element to enable the user to display further deal summary snapshots of the deal folder that are not currently displayed on the screen due to screen space constraints.” [0122].

As per Claim 6:  Guo in view of O’Brien and Bolan discloses the following limitations; 
6. (Original) The method of claim 1, comprising: 
Guo discloses generating a first portion of a first web-page based upon the one or more coupons; and transmitting the first portion of the first web-page to a first device of the first user, wherein the controlling the graphical user interface of the first client device to display the one or more coupons comprises displaying the one or more coupons in the first web- page. See, “Note that in embodiments, user interface 502 may be displayed in any form. For instance, in the example of FIG. 4, user interface 502 may be provided in a web page displayed by a browser. Example browsers include Internet Explorer.RTM., developed by Microsoft Corp. of Redmond, Wash., Mozilla Firefox.RTM., developed by Mozilla Corp. of Mountain View, Calif., Safari.RTM., developed by Apple Inc. of Cupertino, Calif., and Google.RTM. Chrome of Mountain View, Calif., etc.” [0069]. See also [0089, 0122

As per Claim 7:  Guo in view of O’Brien and Bolan discloses the following limitations; 
7. (Original) The method of claim 1, comprising: 
Guo discloses retrieving supplemental coupons from a coupon database, wherein the supplemental coupons are not stored in the mailbox; See, “The system may further include a deal source interface that receives commercial offers from at least one additional commercial deal source (e.g., a partner feed, a web crawler, etc.), and stores the received plurality of commercial offers in an additional deal database. The deal newsletter generator may generate the deal newsletter to include at least one commercial offer selected from the commercial offers stored in the additional deal database.” [0017].
Guo discloses analyzing at least one of the supplemental coupons to determine one or more supplemental coupon features; See, “Commercial offers may be ranked on various factors, including an inferred deal quality, business logic, predefined user preferences, user location, etc., using various techniques to balance user experience and monetization capability, as would be known to persons skilled in the relevant art(s). Furthermore, deal ranker 320 may be configured to find and rank additional commercial offers received at deal source interface 320, such as partner feed 330, as recommendations for the user.” [0103]. See “The commercial offer information may include additional deal information for commercial offers received in deal emails (e.g., additional/different discounts for same or different products/services, etc.). Deal aligner 306 may receive the commercial offer information in alternative offer information 336. Alternative offer information 336 may include the commercial offer information in a predetermined, structured manner (e.g., identifying one or more fields/attributes of a title, source, product/service, price, discount, etc.). Deal aligner 306 may align the received commercial offer information of alternative offer information 336 with deal emails of deal emails 328 to determine which received deal emails the alternative offer information relates to.” [0077].
O’Brien discloses tuning the predictive model based upon the one or more supplemental coupon features; and Examiner’s note: Guo is already cited to disclose supplemental coupon features and Guo discloses using supervised learning to determine missing or improper fields for aligning commercial offers, which is a model, However,  O’Brien is cited for the predictive model based on features. See, [0050]. See, [0042]. See also, [0068, 0079, 0090, 0091] for the model using email activity in making predictions about receptiveness.
O’Brien discloses generating a supplemental set of scores for the supplemental coupons based upon the predictive model, See, “In adjusting the initial scores, the subsequent scores, the initial ranking and/or the subsequent ranking(s), the deal analytical engine 1100 may analyze user data and/or deal data. For example, the deal analytical engine 1100 may analyze user data during one scoring or one ranking of the multiple deals and analyze user data (or a different type of user data) during a subsequent scoring or a subsequent ranking.” [0037].
Guo discloses wherein the controlling comprises controlling the graphical user interface of the first client device, based upon the supplemental set of scores of the supplemental coupons, to display one or more coupons of the supplemental coupons. See, “In step 702, the deal newsletter is generated to include at least one commercial offer selected from commercial offers received from at least one additional commercial deal source. For example, deal newsletter 128 may be generated to include commercial offers received at deal source interface 302 (e.g., in partner feed 330, crawl results 332, etc.), and/or may be generated to include enhancements to commercial offers received in commercial offer information (e.g., in partner feed 330). Deal newsletter 128 may be generated in any form (e.g., one or more files or objects), and described in any suitable form, such as text, XML (extensible markup language), HTML (hypertext markup language, a programming language, a scripting language (e.g., JavaScript, VBScript, AppleScript, etc.), etc.” [0088]. See, “Such enhancing may be used to add and/or modify commercial offer information contained in deal email 1206. The enhancement information may have been received at deal source interface 302 from an alternative source, such as partner feed 330, and may have been annotated on deal email 1206 by deal aligner 306 as described above, or may have been stored in user database 116. In an embodiment, deal enhancer 322 may retrieve and provide the enhancement information to be displayed in page 1200 over deal email 1206.” [0125].

As per Claim 8:  Guo in view of O’Brien and Bolan discloses the following limitations; 
8. (Original) The method of claim 1, comprising:
Guo discloses retrieving supplemental coupons from a coupon database, wherein the supplemental coupons are not stored in the mailbox; See, “Deal source interface 302 receives the commercial offers and/or commercial offer information from partner feed(s) 330 and/or commercial offers from crawl results 332, and stores the commercial offers/commercial offer information in additional deal database 304 in any suitable manner. For instance, each commercial offer/commercial offer information may be stored in additional deal database 304 in a commonly structured manner, such as including an offer title, category, expire date, deal source, discount amount, price, associated image(s), etc., when present.” [0074].
Guo discloses analyzing at least one of the supplemental coupons or supplemental coupon activity data associated with the first user to determine one or more supplemental user features associated with the first user; and See,  [0103], [0077].
O’Brien discloses tuning the predictive model based upon the supplemental user features. Examiner’s note: Guo is already cited to disclose supplemental coupon features and Guo discloses using supervised learning to determine missing or improper fields for aligning commercial offers, which is a model, However,  O’Brien is cited for the predictive model based on features. See, [0050]. See, [0042]. See also, [0068, 0079, 0090, 0091] for the model using email activity in making predictions about receptiveness.

As per Claim 9:  Guo in view of O’Brien and Bolan discloses the following limitations; 
9. (Original) The method of claim 1, wherein:
Guo discloses the evaluating the plurality of email messages comprises determining that a first email message of the plurality of email messages comprises a first coupon for a first provider; and See, “Deal source interface 302 receives the commercial offers and/or commercial offer information from partner feed(s) 330 and/or commercial offers from crawl results 332, and stores the commercial offers/commercial offer information in additional deal database 304 in any suitable manner. For instance, each commercial offer/commercial offer information may be stored in additional deal database 304 in a commonly structured manner, such as including an offer title, category, expire date, deal source, discount amount, price, associated image(s), etc., when present” [0074].
Guo discloses the analyzing the activity data associated with the first user comprises analyzing the first coupon to determine that first activity was performed by the first user in association with the first coupon. See, “Note that logger 318 may optionally be present to track transactions, including tracking which commercial offers are presented to users, which commercial offers users view, interact with, and participate in, etc. As shown in FIG. 3, logger 318 may output logged information 342, which may be stored in storage and/or used in any manner.” [0090].

As per Claim 10:  Guo in view of O’Brien and Bolan discloses the following limitations; 
10. (Original) The method of claim 9, wherein:
O’Brien discloses the generating the set of scores comprises generating, based upon the first activity performed by the first user in association with the first coupon, a second score for a second coupon for a second provider. See “In addition, one or more merchants, illustrated as Merchant 1 (1008) to Merchant M (1010), may communicate with network 1002. The depiction in FIG. 1 of “N” consumers and “M” merchants is merely for illustration purposes.” [0029]. See, “As one example, the feature extractor may extract the distance between the user and the deal, feature cross-products (such as a 2 dimensional analysis of category X gender), and a prior user's purchases in a category, as illustrated in FIG. 4. As another example, the feature extractor may extract the age, gender of users, extract the deal category of the multiple deals, and calculate the distance between the users and the multiple deals. The features extracted may be input to the scoring/ranking algorithm, which outputs a list of ranked deals.” [0047]. See, “As shown in FIG. 3, the first iteration may account for the user's past purchase history by accessing a past purchase database in order to generate a first reordered list of deals. Alternatively, the users past purchase history may be used to modify the initial scores. For example, the past purchase database may be part of the user information database 1110 and indicate which categories (or subcategories) of deals that the particular user previously purchased. The fact that the particular user has (or has not) previously purchased may be used in order to reorder the ranked list of deals. For example, the ranked list of deals for the particular user may include the top “X” deals, with each of the top “X” deals having a particular category and subcategory. In the event that the user has previously purchased a deal in a subcategory for one (or more) of the top “X” deals, the scores associated with those deals may be modified (such as by multiplying the score with a previous-purchase correction factor). Alternatively or in addition, in the event that the user has not previously purchased a deal in a subcategory for one (or more) of the top “X” deals, the scores associated with those deals may be modified (such as by multiplying the score with a no-previous-purchase correction factor).” [0053]. See also. [0073].

As per Claim 12:  Guo in view of O’Brien and Bolan discloses the following limitations; 
O’Brien discloses 12. (Currently Amended) The method of claim 1, wherein the condition of the first user comprises a location of the first user and the second condition of the first user comprises a second location of the first user. See, [0061-0067, 0077, 0083] for adjusting the scores using the same type of data, which in this example is location. 

As per Claim 13:  Guo in view of O’Brien and Bolan discloses the following limitations; 
O’Brien discloses 13. (Currently Amended) The method of claim 1, wherein the condition of the first user comprises a time associated with the first user and the second condition of the first user comprises a second time associated with the first user. See,  [0089] showing the best deal available at the time and [0082] for a bias toward newer deals. See, [0033, 0034, 0088] for mobile context, as well as occasions.

As per Claim 14:  Guo in view of O’Brien and Bolan discloses the following limitations; 
Guo discloses 14. (Original) The method of claim 1, comprising: generating, based upon the set of scores, arrangement instructions for arranging a plurality of content items, associated with one or more products, on a web-page; and transmitting the arrangement instructions to a server of the web-page. Examiner’s note: O’Brien is already cited above to disclose scores and Guo discloses rankings. See, “Deal newsletter 128 may contain one or more types of commercial offer-related content that summarizes commercial offers for the user. For instance, deal newsletter 128 may display portions of multiple commercial offers on a page, may indicate deal locations on a map, and may contain one or more filters that enable users to quickly explore the commercial offers. Deal newsletter 128 may display any number of commercial offers, such as commercial offers received in deal emails within a predetermined prior time period (e.g., the prior day, prior week, prior month, etc.).” [0060]. See also [0089, 0091].

As per Claim 15:  Guo in view of O’Brien and Bolan discloses the following limitations; 
15. (Currently Amended) A computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: 
Guo discloses identifying a plurality of email messages stored in a mailbox of a first email account of a first user; See, [0051].
Guo discloses evaluating the plurality of email messages to identify a plurality of coupons in the mailbox; See, [0054].
Guo discloses analyzing the plurality of coupons to determine one or more coupon features associated with the plurality of coupons; See, [0055].
Guo discloses analyzing at least one of user data associated with the first user or activity data associated with the first user to determine one or more user features associated with the first user; See, [0082, 0103].
Guo does not disclose tuning a predictive model for the first email account based upon the one or more coupon features and the one or more user features;
Examiner’s note: Guo discloses a deal ranker that ranks the relevance of coupon emails based on coupon features and user features. See, [0082, 0103].
However, O’Brien discloses a model that scores consumer deals, including coupon based coupon features and user feature, which is uses the scores to rank the deals. See, [0050]. See, [0042]. See also, [0068, 0079, 0090, 0091] for the model using email activity in making predictions about receptiveness. 
Guo does not disclose generating a set of scores for the plurality of coupons based upon the predictive model, wherein the set of scores comprises a score for each coupon of the plurality of coupons, 
Examiner’s note: Examiner’s note: Guo discloses generating a ranking for a coupon where more relevant coupons are displayed prominently display and less relevant coupons are displayed less prominently. 
However, O’Brien discloses scoring deals based context information, such as the real-time location of a mobile device See, [0037]. 
Guo in view of O’Brien discloses wherein each score of the set of scores is indicative of a relevance of a corresponding coupon to the first user in view of a condition of the first user; Examiner’s note: Examiner respectfully asserts that the ranking is a score. Further, this limitation is in the alternative, which means the limitation is met if the reference disclose either of the claimed elements. Guo discloses that the ranking is indicative of relevance and Guo discloses that the ranking is based (inferred deal quality, business logic, user preferences and/or other technique).  See,  “Commercial offers may be ranked on various factors, including an inferred deal quality, business logic, predefined user preferences, user location, etc., using various techniques to balance user experience and monetization capability, as would be known to persons skilled in the relevant art(s)”. [0103].
Further, O’Brien is also cited to explicitly disclose that a score used in ranking is indicative of relevance. See, “The scoring model 1510 is configured to predict the likelihood that a user will accept a deal that is offered to the user. The indication of acceptance of the deal, according to the scoring model 1510, may take one of several forms, such as the conversion rate (the rate by which a user accepts a deal that is offered or the number of purchases of the deal divided by the number of times the deal is offered to users) or another type of relevance score.” [0050]. See, [0038, 0051, 0088] for re-scoring.
Guo does not disclose updating the set of scores for the plurality of coupons to generate an updated set of scores based upon the condition of the first user changing to a second condition, wherein each score of the updated set of scores is indicative of a relevance of a corresponding coupon to the first user in view of the second condition of the first user; and Examiner’s note: A set forth above Guo and O’Brien disclose at least one of a relevance or a probability corresponding to the coupon and Guo also discloses user preferences and location used for ranking but Guo does not explicitly recite what happens when one something changes, such as location.
However, O’Brien discloses adjusting or re-scoring deals based context information, such as the real-time location of a mobile device. See, [0037]. See, [0065]. See, [0061-0067, 0077, 0083] for adjusting the scores using the same type of data, which in this example is location. See,  [0089] showing the best deal available at the time and [0082] for a bias toward newer deals. See, [0033, 0034, 0088] for mobile context, as well as occasions.
Guo discloses generating a first representation of a first coupon, identified in a first email message in the mailbox, based upon a first graphic of the first email message, first text of the first email message and a first link of the first email message; generating a second representation of a second coupon, identified in a second email message in the mailbox, based upon a second graphic of the second email message, second text of the second email message and a second link of the second email message; See “Deal newsletter generator 114 may generate deal newsletter 128 to show commercial offers from the received deal emails, as well as commercial offers received from one or more other sources (e.g., partner feeds, retrieved by a web crawler, etc.), in a common structure (e.g., using similarly arranged text, one or more similarly sized images, etc.).” [0060]. At [0106] Guo discloses recommended offers, including a first offer 1008 and a second offer 1010 constructed for coupon emails in the user’s inbox. At [0108] Guo discloses that a user can interact with the deal summary section and navigate to the corresponding merchant’s website. See Figures 10-13 that show offers.
Guo discloses controlling a graphical user interface of a first client device, based upon the updated set of scores of the plurality of coupons, to display at least one of a web-page or a page of a mobile device application comprising See, “The deal summary page generator generates a deal summary page of the deal newsletter that includes a plurality of deal summary sections. Each deal summary section includes commercial offer information extracted from a corresponding email of the set of emails.” [0013]. See,  [0093-0128] for different examples of the deal pages.
Guo does not disclose (i) an article portion comprising content linking to a plurality of articles and Examiner’s note: Guo discloses displaying offers in a portion of an interface along with additional portions that display other information. The other portion include a deal folder navigator, map interface and a search interface. See, [0121, 0131] and Figure 11-13. Guo does not disclose content linking to a plurality of articles.
However, Bolen discloses providing a portion of an interface that displays links to articles (i.e. search page results), and coupons extract from emails. See, “The search server 248 may be operably coupled to search server storage 252 that may store an index 254 of crawled web pages that may be searched using keywords of the search query to find web pages that may be provided in the search results. The search server storage 252 may also store search result web pages 256 that provide a list of search results with addresses of web pages such as Uniform Resource Locators (URLs).” [0047]. See, [0046] for displaying a list of advertisements with search results. See, abstract for extracting information and generating offers (i.e. advertisements). See. [0065-0069] for more detail on extracting and generating offer from emails and other communications.
Guo discloses (ii) a mailbox portion comprising representations of coupons identified in the mailbox comprising the first representation of the first coupon identified in the first email message and the second representation of the second coupon identified in the second email message. Examiner’s note: Guo discloses displaying offers in a portion of an interface along with additional portions that display other information. The other portion include a deal folder navigator, map interface and a search interface. See, [0121, 0131] and Figure 11-13. See, [0062-0069] for deal folders. See, [0084-0092] for deal newsletters. In the prior limitation Bolen is cited to disclose displaying similar offers along with a links to articles (i.e. search results). The combination of Guo and Bolen is simply substituting the search results for the deal folder navigator, map interface and/or a search interface to obtain predictable results.
Therefore, from the teaching of O’Brien, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the ranking of coupon emails, as disclosed by Guo, to be based on a model the scores coupons and uses the scores to rank coupons and update the scores based on user context, as taught by O’Brien, for the purpose of determining which promotions or deals to offer to the consumer for a product or a service.[0003].
Therefore, from the teaching of Bolen it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the portion of the interface used to display additional types of information, as disclosed by Guo and O’Brien, to display content linking to articles, as taught by Bolen, for the purpose of providing marketers the ability to perform effective direct marketing using email marketing to support sales through other advertising channels.[0012].

As per Claim 16:  Guo in view of O’Brien and Bolan discloses the following limitations; 
Guo discloses 16. (Original) The computing device of claim 15, the operations comprising: generating a coupon email message based upon the one or more coupons; and transmitting the first email message to the first email account, wherein the controlling the graphical user interface of the first client device to display the one or more coupons comprises displaying the one or more coupons in a first message body of the coupon email message. Examiner’s note: Under BRI a deal email, deal folder or deal newsletters are email messages that are generated and transmitted to the user’s email account. See, [0010]. [0124].
Further, O’Brien is cited to explicitly disclose an email being generated and transmitted to a user’s inbox. See, [0066]. See, “For example, a first threshold may comprise whether to send a notification to the user. As discussed above, the user may receive a notification in a variety of context, such as by e-mail.” [0090]. See, [0090-0091] full paragraphs about emails. 

As per Claim 17:  Guo in view of O’Brien and Bolan discloses the following limitations; 
Guo discloses 17. (Original) The computing device of claim 16, wherein: 
the displaying the one or more coupons in the first message body of the coupon email message is performed responsive to receiving a selection of a representation of the first email message in a coupon of email messages of the mailbox. See, [0108]. See, [0124].

As per Claim 18:  Guo in view of O’Brien and Bolan discloses the following limitations; 
18. (Currently Amended) A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: 
Guo discloses identifying a plurality of messages stored in association with a first messaging account of a first user; See, [0051].
Guo discloses evaluating the plurality of messages to identify a plurality of coupons; See, [0054].
Guo discloses analyzing the plurality of coupons to determine one or more coupon features associated with the plurality of coupons; See, [0055].
Guo discloses analyzing at least one of user data associated with the first user or activity data associated with the first user to determine one or more user features associated with the first user; See, [0082, 0103].
Guo does not disclose tuning a predictive model for the first messaging account based upon the one or more coupon features and the one or more user features; 
Examiner’s note: Guo discloses a deal ranker that ranks the relevance of coupon emails based on coupon features and user features. See, [0082, 0103].
However, O’Brien discloses a model that scores consumer deals, including coupon based coupon features and user feature, which is uses the scores to rank the deals. See, [0050]. See, “Examples of user features include, but are not limited to: location; gender; age; tenure; email domain; purchase history; email interaction; and mobile locations.” [0042]. See also, [0068, 0079, 0090, 0091] for the model using email activity in making predictions about receptiveness. 
Guo does not disclose generating a set of scores for the plurality of coupons based upon the predictive model, wherein the set of scores comprises a score for each coupon of the plurality of coupons, Examiner’s note: Examiner’s note: Guo discloses generating a ranking for a coupon where more relevant coupons are displayed prominently display and less relevant coupons are displayed less prominently. 
However, O’Brien discloses scoring deals based context information, such as the real-time location of a mobile device See, [0037]. 
Guo in view of O’Brien discloses wherein each score of the set of scores is indicative of a probability of the first user interacting with a corresponding coupon in view of a condition of the first user; Examiner’s note: Examiner respectfully asserts that the ranking is a score. Further, this limitation is in the alternative, which means the limitation is met if the reference disclose either of the claimed elements. Guo discloses that the ranking is based on past interactions with deals. See, “In another embodiment, the matching and/or ranking can be performed according to user's profile, matching profile attributes such as location, past history of interacting with deals (e.g., such as clicking on deals, buying services/items of deals, etc.).” [0103].
Further, O’Brien is also cited to explicitly disclose that a score used in ranking is indicated is based on probability of interacting with the coupon. See, [0039]. See, “The determination of the indication of reception to receiving deals may be based on: click activity of the particular user to a received e-mail; e-mail impressions; and whether the user is likely to unsubscribe to e-mails.” [0090]. See, [0091]. See also [0050,0072-0074, 0090-0092] for likelihood of acceptance. See also [0074, 0075] for the odds of buying the deal.
Guo does not disclose updating the set of scores for the plurality of coupons to generate an updated set of scores based upon the condition of the first user changing to a second condition, wherein each score of the updated set of scores is indicative of a probability of the first user interacting with the corresponding coupon in view of the second condition of the first user; and Examiner’s note: A set forth above Guo and O’Brien disclose at least one of a relevance or a probability corresponding to the coupon and Guo also discloses user preferences and location used for ranking but Guo does not explicitly recite what happens when one something changes, such as location.
However, O’Brien discloses adjusting or re-scoring deals based context information, such as the real-time location of a mobile device. See, [0037]. See, [0065]. See, [0061-0067, 0077, 0083] for adjusting the scores using the same type of data, which in this example is location. See,  [0089] showing the best deal available at the time and [0082] for a bias toward newer deals. See, [0033, 0034, 0088] for mobile context, as well as occasions.
Guo discloses generating a first representation of a first coupon identified in a first message stored in association with the first messaging account; generating a second representation of a second coupon, identified in a second message stored in association with the first messaging account; and See “Deal newsletter generator 114 may generate deal newsletter 128 to show commercial offers from the received deal emails, as well as commercial offers received from one or more other sources (e.g., partner feeds, retrieved by a web crawler, etc.), in a common structure (e.g., using similarly arranged text, one or more similarly sized images, etc.).” [0060]. At [0106] Guo discloses recommended offers, including a first offer 1008 and a second offer 1010 constructed for coupon emails in the user’s inbox. At [0108] Guo discloses that a user can interact with the deal summary section and navigate to the corresponding merchant’s website. See Figures 10-13 that show offers.
Guo discloses controlling a graphical user interface of a first client device, based upon the updated set of scores of the plurality of coupons, to display at least one of a web-page or a page of a mobile device application comprising See, “The deal summary page generator generates a deal summary page of the deal newsletter that includes a plurality of deal summary sections. Each deal summary section includes commercial offer information extracted from a corresponding email of the set of emails.” [0013]. See,  [0093-0128] for different examples of the deal pages.
Guo does not disclose (i) a first portion comprising content linking to a plurality of webpages and Examiner’s note: Guo discloses displaying offers in a portion of an interface along with additional portions that display other information. The other portion include a deal folder navigator, map interface and a search interface. See, [0121, 0131] and Figure 11-13. Guo does not disclose content linking to a plurality of articles.
However, Bolen discloses providing a portion of an interface that displays links to articles (i.e. search page results), and coupons extract from emails. See, “The search server 248 may be operably coupled to search server storage 252 that may store an index 254 of crawled web pages that may be searched using keywords of the search query to find web pages that may be provided in the search results. The search server storage 252 may also store search result web pages 256 that provide a list of search results with addresses of web pages such as Uniform Resource Locators (URLs).” [0047]. See, [0046] for displaying a list of advertisements with search results. See, abstract for extracting information and generating offers (i.e. advertisements). See. [0065-0069] for more detail on extracting and generating offer from emails and other communications.
Guo discloses (ii) a second portion comprising representations of coupons, identified in messages stored in association with the first messaging account, comprising the first representation of the first coupon identified in the first message and the second representation of the second coupon identified in the second message. Examiner’s note: Guo discloses displaying offers in a portion of an interface along with additional portions that display other information. The other portion include a deal folder navigator, map interface and a search interface. See, [0121, 0131] and Figure 11-13. See, [0062-0069] for deal folders. See, [0084-0092] for deal newsletters. In the prior limitation Bolen is cited to disclose displaying similar offers along with a links to articles (i.e. search results). The combination of Guo and Bolen is simply substituting the search results for the deal folder navigator, map interface and/or a search interface to obtain predictable results.
Therefore, from the teaching of O’Brien, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the ranking of coupon emails, as disclosed by Guo, to be based on a model the scores coupons and uses the scores to rank coupons and update the scores based on user context, as taught by O’Brien, for the purpose of determining which promotions or deals to offer to the consumer for a product or a service.[0003].
Therefore, from the teaching of Bolen it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the portion of the interface used to display additional types of information, as disclosed by Guo and O’Brien, to display content linking to articles, as taught by Bolen, for the purpose of providing marketers the ability to perform effective direct marketing using email marketing to support sales through other advertising channels.[0012].

As per Claim 19:  Guo in view of O’Brien and Bolan discloses the following limitations; 
Guo discloses 19. (Original) The non-transitory machine readable medium of claim 18, the operations comprising:  generating a first portion of a first page of a mobile device application based upon the one or more coupons; and transmitting the first portion of the first page of the mobile device application to an instance of the mobile device application loaded on the first client device of the first user, wherein the first client device is a mobile device and the controlling the graphical user interface of the first client device to display the one or more coupons comprises displaying the one or more coupons in the first page of the mobile device application. See, [0069]. See, [0089]. See, [0122].

As per Claim 20:  Guo in view of O’Brien and Bolan discloses the following limitations; 
Guo discloses 20. (Original) The non-transitory machine readable medium of claim 18, the operations comprising: generating a first portion of a first web-page based upon the one or more coupons; and transmitting the first portion of the first web-page to a first device of the first user, wherein the controlling the graphical user interface of the first client device to display the one or more coupons comprises displaying the one or more coupons in the first web- page. See,  [0069]. See also [0089, 0122].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of O’Brien in view of Bolan further in view of Madsen et al. (U.S. 2013/0117098; Hereafter: Madsen).
As per Claim 3:  Guo in view of O’Brien, Bolan and Madsen discloses the following limitations; 
Guo discloses 3. (Original) The method of claim 1, comprising: generating a coupon email message based upon the one or more coupons; and Examiner’s note: Under BRI a deal email, deal folder or deal newsletters are email messages that are generated and transmitted to the user’s email account. See, “Deal folder information may be transmitted to a computing device of the user to enable display of the deal folder to the user at the computing device. Furthermore, a user may interact with a user interface at the computing device to transmit a request to a server for the deal newsletter. The deal newsletter may be generated by the server in response to the request. The deal newsletter may be transmitted to the computing device for display to the user.” [0010]. See, “In an embodiment, a user may interact with (e.g., click on, etc.) a deal summary snapshot in deal folder navigator 1202 to cause the corresponding deal email (the deal email on which the deal summary snapshot is based) to be displayed in email display region 1204. For example, as shown in FIG. 12, a user may have selected deal summary snapshot 1212 in deal folder navigator 1202 to cause a deal email 1206 corresponding to deal summary snapshot 1212 to be displayed in email display region 1204. In the example of FIG. 12, email display region 1204 is displayed below deal folder navigator 1202 in page 1200, but in other embodiments, may displayed elsewhere in page 1200 relative to deal folder navigator 1202 (e.g., above, to the right, to the left, etc.).” [0124]. Further, O’Brien is cited to explicitly disclose an email being generated and transmitted to a user’s inbox. See, “Thus, both types of deals (distance dependent and distance independent) may be considered. In the instance where only the best deal is provided to the user (such as sent in an e-mail), the best score for the deals, including both types of deals, may be considered.” [0066]. See, “For example, a first threshold may comprise whether to send a notification to the user. As discussed above, the user may receive a notification in a variety of context, such as by e-mail.” [0090]. See, [0090-0091] full paragraphs about emails. 
Guo does not disclose transmitting the coupon email message to the first email account, wherein the coupon email message comprises an indication of a number of coupons stored in the mailbox of the first email account, the first representation of the first coupon and the second representation of the second coupon. Examiner’s note: The only support for an indication of a number is in Figure 6D.  Guo discloses a number coupons at [0122] where the deal folder navigator shoes deal summary snapshots 1212, 1214, and 1216 (and further deal summary snapshots), which correspond to three deal emails in a deal folder. In light of the specification an indication of a number requires displaying an actual number or count of deal offers.
However, Madsen discloses displaying the number of promotional emails in a user’s inbox. See, “In various embodiments, the information received may include a count of new messages for brands selected by the user and may include a count of new messages for brands that are not selected by the user. In other embodiments, the information may include a count of new messages for both brands that are selected by the user and brands that are not selected by the user. Such may be the case for instance in the illustration of FIG. 16 described above that includes a count of emails with the descriptive text, "Emails from your chosen Brands (2)" 1606 and also a count of emails with the descriptive text, "Emails from Brands you have not chosen yet (1) 1608. Those skilled in the art will appreciate that other information may be received that is related to the messages for brands selected by a user, including without limitation, names of brands selected by the user.” [0091]. See also, [0090, 0094, 0097] and Figures 16, 20, 22 and 23 for similar counts and interfaces.
Therefore, from the teaching of Madsen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the coupon deal summary, as disclosed by Guo in view of O’Brien and Bolan, to display the number of promotional emails, as taught by Madsen, for the purpose allowing an online consumer to easily discover relevant offers in their email inbox for products they want and brands they like of See, [0014].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of O’Brien in view of Bolan further in view of McKenna et al. (U.S. 2009/0313101; Hereafter: Mckenna).
As per Claim 11:  Guo in view of O’Brien, Bolan and Mckenna discloses the following limitations; 
11. (Original) The method of claim 1, wherein:
Guo does not disclose the evaluating the plurality of email messages comprises determining that a first email message of the plurality of email messages comprises a first receipt of a first transaction with a first provider; and the analyzing the activity data associated with the first user comprises analyzing the first receipt to determine that first activity was performed by the first user.  Guo discloses logging transactions and interactions. See,  [0090], [0103]. O’Brien discloses post purchase context for offering additional deals and receiving interactions with emails. See, [0086], [0090-0093].
However, Mckenna discloses determining a first email comprises a receipt and determining an activity was performed, such as a purchase or the use of a coupon. See, “E-mails that contain receipts may be identified, so that the content of the receipt may be extracted and stored in a receipt store. A component may be used to identify e-mails that contain receipts. The component could separate receipt e-mails from other e-mails. The component could extract certain types of information from the receipt and could store the information in a receipt store. Or, the component could send the e-mail receipt to the receipt store, which could then extract the information from the e-mail receipt. The component that identifies e-mail receipts and/or extracts information from those receipts could work with a web-based e-mail service, an e-mail client program, an e-mail server program, or any other type of e-mail system.” [0004]. See, “The extracted information might include the name of the vendor, the item(s) purchased, the amount for which they are purchased, coupons, advertisements, event announcements, point balances, or any other kind of information. The extracted content could then be placed in a structured form, which could be stored in a receipt store. Or, the receipt store could store the e-mail containing the receipt rather than storing extracted information. The receipt store may give a customer access to his or her receipts, including whatever detailed information is contained in the receipt. The receipts store may also provide other types of services, such as enabling customers to share information about their purchases with other people, mining information about a customer's purchase habits from that customer's receipts, marshalling purchase information for use with money management software, or any other type of service that could be performed using the information collected from receipts.” [0005].
Therefore, from the teaching of Mckenna, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the identification of coupon emails and the ranking of coupon emails, as disclosed by Guo in view of O’Brien, to identify receipt emails, as taught by Mckenna, for the purpose of evaluating whether that merchant's sales are up or down in a particular month, whether a particular advertising campaign is effective, or to assess any other aspect of business that may be gleaned from receipts, such as if the receipts suggest that a customer frequently purchases computer equipment, then targeted advertisements or coupons relating to computer equipment could be sent to that customer. See, [0030].

Response to Arguments
Applicant’s arguments are moot in view of the rejection set forth above. The prior rejection cited Guo US 9,934,502, which is replace with the PG Pub, which is the same specification. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tseng US 2016/0127485 discloses scoring coupons in real-time based on a location. See, “In one embodiment, if an updated location is received, the updated location is provided to the relevance and ranking engine 225 for re-ranking and/or re-selecting the third-party content objects in view of the updated location information.” [0042]. Vangala US 2017/0068982 discloses confidence score that trigger coupons based on user context. Iannace US 2011/0231233 discloses updating based on current customer locations and proximity-sensitivity scores associated with each offer (and/or merchant). [0049]. Kunz et al. US 2013/0054354 A1 discloses extracting coupons from a user’s inbox and providing those coupons in emails, near emails and on separate webpages and applications. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688